

116 HR 6795 IH: To prohibit confessions of judgment in connection with the extension of covered credit or creation of covered debt, and for other purposes.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6795IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Ms. Velázquez (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit confessions of judgment in connection with the extension of covered credit or creation of covered debt, and for other purposes.1.Confessions of judgment prohibition(a)In generalDuring the covered period, in connection with an extension of covered credit or the creation of a covered debt in or affecting commerce (including any advance of funds or sale or assignment of future income or receivables that may or may not be credit), no person may directly or indirectly take or receive from another person, or seek to enforce, an obligation that constitutes or contains a cognovit or confession of judgment (for purposes other than executory process in the State of Louisiana), warrant of attorney, or other waiver of the right to notice and the opportunity to be heard in the event of suit or process thereon.(b)EnforcementAny person who fails to comply with the requirements of this section with respect to any obligation owed by a covered borrower shall—(1)be held liable under section 813 of the Fair Debt Collection Practices Act (15 U.S.C. 1692k) where—(A)the covered borrower is deemed to be a consumer, as defined in section 803 of such Act; and(B)the person is deemed to be a debt collector, as defined in such section; and(2)be liable to the covered borrower in an amount equal to 10 times the maximum amount of damages allowed under section 813 of such Act for each violation of the requirements of this section.(c)ConsiderationAt the end of the covered period, a person to whom an obligation described in subsection (a) is owed shall take into consideration the financial situation of the covered borrower that owes such obligation for the repayment of such obligation.(d)DefinitionsIn this section:(1)CommerceThe term commerce has the meaning given in section 4 of the Federal Trade Commission Act (15 U.S.C. 44).(2)Covered borrowerThe term covered borrower means a person that—(A)receives credit or an advance of funds; or(B)makes an assignment of future income or receivables.(3)Covered creditThe term covered credit means credit provided to a covered borrower in an amount that is less than or equal to $2,000,000.(4)Covered debtThe term covered debt means any obligation of a covered borrower to pay to another person an amount that is less than or equal to $2,000,000—(A)regardless of whether such obligation is absolute or contingent if the understanding between the parties is that any part of such amount shall be or may be returned;(B)that includes the right of the person providing the money to an equitable remedy for breach of performance if the breach gives rise to a right to payment; and(C)regardless of whether the obligation or right to an equitable remedy described in subparagraph (B) has been reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.(5)Covered periodThe term covered period means the period beginning on the date of the enactment of this section and ending 120 days after the end of the incident period for the emergency declared on March 13, 2020, by the President under Section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.